McMILLIAN, Circuit Judge,
dissenting, joined by LAY, Chief Judge, and ARNOLD, Circuit Judge.
I respectfully dissent for the reasons set forth in my opinion for the panel majority in Hicks v. Brown Group, Inc., 902 F.2d 630, 637-40 (8th Cir.1990), vacated and remanded, — U.S.-, 111 S.Ct. 1299, 113 L.Ed.2d 234 (1991) (for further consideration in light of granting of rehearing en banc in Taggart).
This court is well aware that Patterson v. McLean Credit Union, 491 U.S. 164, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989) (Patterson), left open the question of whether a racial discriminatory termination violates the provisions of 42 U.S.C. § 1981 (1988) prohibiting racial discrimination in the making and enforcement of contracts. In Lytle v. Household Manufacturing, Inc., 494 U.S. 545, 110 S.Ct. 1331, 1336 n. 3, 108 L.Ed.2d 504 (1990), the Supreme Court reaffirmed that Patterson did not resolve whether discriminatory firing is actionable under § 1981. Lytle was fired and, after receiving his right to sue letter, he filed suit under both Title VII and § 1981. The district court dismissed his § 1981 claims, and the court of appeals affirmed, but the Supreme Court vacated both decisions, directing that “[o]n remand, the Fourth Circuit should consider the impact of Patterson on Lytle’s § 1981 claims.” Id. Justice O’Connor expressly acknowledged that “the question of whether petitioner has stated a valid claim under § 1981 remains open.” Id. 110 S.Ct. at 1338-39 (O’Connor, J., concurring).
All of the circuits have not spoken on this specific issue, but several have given some indication of what their ruling would be if it were necessary. In Jackson v. City of Albuquerque, 890 F.2d 225 (10th Cir.1989), Jackson filed his action alleging violation of 42 U.S.C. §§ 1981, 1983, and 1985 (1988). The court upheld the jury’s verdict finding that Jackson, among other things, had been terminated because of his race. 890 F.2d at 230-31. In Kriegel v. Home Insurance Co., 739 F.Supp. 1538, 1540 (N.D.Ga.1990), Judge Shoob held that dis*950criminatory discharge claims remain viable under § 1981. He stated: “The Court does not believe that Patterson compels lower federal courts to bar suits based on post-formation conduct to the extent assumed by the Fifth and Ninth Circuits. The Court finds more persuasive the thorough and scholarly analysis in Hicks v. Brown Group, Inc..... ” Id. Judge Shoob took his lead from McGinnis v. Ingram Equipment Co., 888 F.2d 109 (11th Cir.1989) (per curiam) (McGinnis), aff'd on other grounds en banc, 918 F.2d 1491 (1990). In McGinnis the Eleventh Circuit, after discussing Patterson, focused its remaining commentary on McGinnis’s failure to promote claim. McGinnis’s § 1981 claim alleged discriminatory failure to promote, racial harassment, and discriminatory work conditions. The court ruled Patterson rendered void the racial harassment and discriminatory work conditions claims and remanded the action to determine if the failure to promote claim met Patterson’s “new and distinct relation between the employee and the employer” standard. Id. at 111. The court left intact the district court’s ruling that failure to promote was actionable under § 1981. It would seem clear that if failure to promote is actionable, certainly discharge is.
In another district court decision, Booth v. Terminix International, Inc., 722 F.Supp. 675 (D.Kan.1989), the defendants had basically argued that most recent lower federal court decisions favor a broad reading of Patterson and hold that discriminatory discharge is no longer actionable under § 1981. Judge Saffels denied the motion for reconsideration and explained:
First, the Supreme Court never addressed the issue of discriminatory discharge in Patterson. Secondly, as we said in Birdwhistle [v. Kansas Power & Light Co., 723 F.Supp. 570 (D.Kan. 1989)], termination is part of contract enforcement and thus is actionable under [§] 1981. Finally, we are not alone in our interpretation of Patterson. Judge Ar-raj of the District of Colorado agrees that discriminatory discharge claims are actionable under § 1981. Padilla v. United Air Lines, 716 F.Supp. 485, 490 (D.Colo.1989) (“A person who is terminated because of his [or her] race, like one who was denied an employment contract because of his [or her] race, is without a job. Termination affects the existence of the contract, not merely the terms of its performance.”).
722 F.Supp. at 676; see also Vance v. Southern Bell Telephone & Telegraph Co., 863 F.2d 1503, 1509 n. 3 (11th Cir.1989) (holding that constructive discharge claims are still actionable under § 1981 even in light of Patterson); Jordan v. U S West Direct Co., 716 F.Supp. 1366, 1368-69 (D.Colo.1989) (Carrigan, J.) (holding that retaliatory discharge is still actionable under § 1981 after Patterson).
Accordingly, I would hold that Patterson does not bar discriminatory discharge claims under § 1981 and would reverse the judgment of the district court.